Exhibit 10.3

 

 

 

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

[●], formerly known as HARMONY MERGER CORP.

 

AND

 

THE STOCKHOLDERS SET FORTH ON SCHEDULE I AND SCHEDULE II
ATTACHED HERETO

 

DATED [●], 2017

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

1. DEFINITIONS  1 2. SHELF REGISTRATIONS, DEMAND REGISTRATIONS AND PIGGY BACK
REGISTRATIONS  4 3. BLACK-OUT PERIODS  9 4. REGISTRATION PROCEDURES  11 5.
INDEMNIFICATION  15 6. HOLDBACK AGREEMENT  18 7. TERMINATION  18 8.
MISCELLANEOUS  19

  

 

 

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2017, is
made and entered into by and among [●], formerly known as Harmony Merger Corp.,
a Delaware corporation (the “Company”) and certain persons and entities listed
on Schedule I (the “ND Holders”) and Schedule II (the “Legacy Holders” and
together with the ND Holders, the “Holders”) attached hereto. Capitalized terms
used but not otherwise defined in this Agreement shall have the meaning ascribed
to such term in the Merger Agreement.

 

RECITALS

 

WHEREAS, reference is made to that certain Agreement and Plan of Merger, dated
as of April 17, 2017, by and among Harmony Merger Corp., Harmony Merger Sub,
LLC, a Delaware limited liability company, NextDecade, LLC, a Delaware limited
liability company, and the other signatories thereto (as it may be modified or
amended, the “Merger Agreement”);

 

WHEREAS, pursuant to Section 2.5(a)(i) of the Merger Agreement, the Company
issued shares of Common Stock (the “Company Shares”) to the ND Holders;

 

WHEREAS, pursuant to Section 2.5(a)(ii) of the Merger Agreement, the Company
issued restricted shares of Common Stock, which shares are subject to certain
transfer and forfeiture restrictions (the “Restricted Closing Shares”), to the
ND Holders;

 

WHEREAS, pursuant to Section 2.12 of the Merger Agreement, the Company shall
issue additional shares of Common Stock upon the achievement by the Company of
each of the milestones specified in Section 2.12 (i) – (iv) of the Merger
Agreement (the “Contingent Shares”) to the ND Holders;

 

WHEREAS, pursuant to Section 7.22 of the Merger Agreement, the Company agreed to
register for resale under the Securities Act of 1933, as amended (the
“Securities Act”), the shares of Common Stock issued to the ND Holders; and

 

WHEREAS, prior to the Company’s initial public offering and certain times
thereafter, the Company issued Initial Shares, Private Units and Working Capital
Units (collectively, the “Legacy Securities”) to the Legacy Holders; and

 

WHEREAS, the Company and the Holders wish to determine registration rights with
respect to the Company Shares, Restricted Closing Shares, Contingent Shares and
Legacy Securities (and underlying securities).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,

 

IT IS AGREED as follows:

 

1.Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Agreement shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

 

Board shall mean the Board of Directors of the Company.

 



 1 

 

 

Business Day shall mean any Monday, Tuesday, Wednesday, Thursday, or Friday that
is not a day on which banking institutions in New York or other applicable
places where such act is to occur are authorized or obligated by applicable law,
regulation or executive order to close.

 

Commission shall mean the United States Securities and Exchange Commission.

 

Common Stock shall mean the common stock of the Company, par value $0.0001 per
share.

 

Company shall have the meaning set forth in the introductory paragraph hereof.

 

Controlling Person shall have the meaning set forth in Section 5(a) of this
Agreement.

 

Demand Notice shall have the meaning set forth in Section 2(a)(i) of this
Agreement.

 

Demand Registration shall have the meaning set forth in Section 2(b)(i) of this
Agreement.

 

Demand Registration Statement shall have the meaning set forth in
Section 2(b)(i) of this Agreement.

 

Depositary shall mean The Depository Trust Company, or any other depositary
appointed by the Company.

 

End of Suspension Notice shall have the meaning set forth in Section 3(b) of
this Agreement.

 

Equity Securities means (a) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities in or
of any Person (whether voting or non-voting, whether preferred, common or
otherwise, and including any stock appreciation, contingent interest or similar
right), and (b) any option, warrant, security or other right (including debt
securities) directly or indirectly convertible into or exercisable or
exchangeable for, or otherwise to acquire directly or indirectly, any stock,
interest, participation or security described in clause (a) above.

 

Exchange Act shall mean the Securities Exchange Act of 1934, as amended (or any
corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

FINRA shall mean the Financial Industry Regulatory Authority.

 

Holder shall mean each holder of Equity Securities of the Company, listed in
Schedule I or Schedule II attached hereto, in his, her or its capacity as a
holder of Registrable Securities and his, her or its direct and indirect
transferees. For purposes of this Agreement, the Company may deem and treat the
registered holder of a Registrable Security as the Holder and absolute owner
thereof, unless notified to the contrary in writing by the registered Holder
thereof.

 

Initial Shares shall mean all of the outstanding shares of Common Stock of the
Company issued prior to the consummation of the Company’s initial public
offering.

 

Initiating Holders shall have the meaning set forth in Section 2(b)(ii) of this
Agreement.

 

Legal Proceeding shall mean any action, suit, hearing, claim, lawsuit,
litigation, investigation (formal or informal), inquiry, arbitration or
proceeding (in each case, whether civil, criminal or administrative or at law or
in equity) by or before a governmental or legal entity.

 

Liabilities shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

 



 2 

 

 

Majority with respect to any group of Registrable Securities, means more than
half the total number of shares of Common Stock included in such group and, for
the avoidance of doubt, does not include the number of Warrants in any such
group.

 

Maximum Threshold shall have the meaning set forth in Section 2(d)(i) of this
Agreement.

 

Person shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

Piggyback Registration shall have the meaning set forth in Section 2(c)(i) of
this Agreement.

 

Private Units shall mean the Units the Legacy Holders privately purchased
simultaneously with the Company’s initial public offering.

 

Prospectus means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

Registrable Securities with respect to any Holder, shall mean at any time the
Common Stock (including the Company Shares, Restricted Closing Shares,
Contingent Shares, Released Initial Shares and the Common Stock included in the
Private Units and the Working Capital Units) and the Warrants included in the
Private Units and the Working Capital Units, together with any class of equity
securities of the Company or of a successor to the entire business of the
Company which are issued in exchange for the Common Stock or the Warrants
included in the Private Units and the Working Capital Units; provided, however,
that such Registrable Securities shall cease to be Registrable Securities with
respect to any Holder upon the earliest to occur of (a) the date on which a
Registration Statement with respect to the sale of such Holder’s Registrable
Securities shall have been declared effective under the Securities Act and all
of such Holder’s Registrable Securities shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement and
(b) the date on which such securities shall have ceased to be outstanding.

 

Registration Expenses shall mean (a) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities, (b) all registration, filing and stock exchange fees, all fees
and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any fees and disbursements of one common
counsel retained by a Majority of the Registrable Securities, (c) expenses
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the registration, marketing or selling of the Registrable
Securities, (d) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the reasonable
fees and expenses of any counsel thereto, (e) costs of printing and producing
any agreements among underwriters, underwriting agreements, any “blue sky” or
legal investment memoranda and any selling agreements and other documents in
connection with the offering, sale or delivery of the Registrable Securities;
provided, however, that “Registration Expenses” shall not include any
out-of-pocket expenses of the Holders (other than as set forth in clause (b)
above), transfer taxes, underwriting or brokerage commissions or discounts
associated with effecting any sales of Registrable Securities that may be
offered, which expenses shall be borne by each Holder of Registrable Securities
on a pro rata basis with respect to the Registrable Securities so sold.

 



 3 

 

 

Registration Statement means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

Released Initial Shares shall mean all Initial Shares that have been disbursed
from escrow pursuant to Section 3 of that certain Stock Escrow Agreement, dated
as of March 23, 2015, by and among the Legacy Holders and Continental Stock
Transfer & Trust Company.

 

Sale Expenses shall mean other than in connection with a Registration Statement,
(a) the fees and disbursements of counsel and independent public accountants for
the Company incurred in connection with the Company’s performance of or
compliance with this Agreement, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance,
and any premiums and other costs of policies of insurance obtained by the
Company against liabilities arising out of the sale of any securities and (b)
all registration, filing and stock exchange fees, all fees and expenses of
complying with securities or “blue sky” laws, all fees and expenses of
custodians, transfer agents and registrars, all printing expenses, messenger and
delivery expenses and any fees and disbursements of one common counsel retained
by a Majority of the Registrable Securities; provided, however, that “Sale
Expenses” shall not include any out-of-pocket expenses of the Holders (other
than as set forth in clause (ii) above), transfer taxes, underwriting or
brokerage commissions or discounts associated with effecting any sales of
Registrable Securities that may be offered, which expenses shall be borne by
each Holder of Registrable Securities on a pro rata basis with respect to the
Registrable Securities so sold.

 

Securities Act shall have the meaning set forth in the Recitals hereof.

 

Selling Holders’ Counsel shall mean counsel for the Holders that is selected by
the Holders holding a Majority of the Registrable Securities included in a
Registration Statement and that is reasonably acceptable to the Company.

 

Shelf Registration Statement shall have the meaning set forth in Section 2(a)(i)
of this Agreement.

 

Suspension Event shall have the meaning set forth in Section 3(b) of this
Agreement.

 

Suspension Notice shall have the meaning set forth in Section 3(a) of this
Agreement.

 

Underwritten Offering shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

Units shall mean the units of the Company, each comprised of one share of Common
Stock and one warrant to purchase one share of Common Stock.

 

Warrants shall mean the warrants to purchase shares of Common Stock included in
the Units.

 



 4 

 

 

Withdrawn Demand Registration shall have the meaning set forth in
Section 2(b)(iv) of this Agreement.

 

Working Capital Units shall mean the Units held by the Legacy Holders which were
issued in payment of working capital loans to the Company.

 

2.Shelf Registrations, DEMAND REGISTRATIONS and Piggy Back Registrations

 

(a)       Shelf Registration.

 

(i)       Filing. The Company shall, as soon as practicable after the date that
is six months from the date of this Agreement, but in any event within thirty
(30) days after the date that is six months from the date of this Agreement,
file a Registration Statement under the Securities Act to permit the public
resale of all the Registrable Securities held by the Holders from time to time
as permitted by Rule 415 under the Securities Act (or any successor or similar
provision adopted by the Commission then in effect) (the “Shelf Registration
Statement”) on the terms and conditions specified in this Section 2(a) and shall
use its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective as soon as practicable after the filing thereof, but in any
event no later than the earlier of (i) ninety (90) days (or one hundred and
twenty (120) days if the Commission notifies the Company that it will “review”
the Shelf Registration Statement) after the date that is six months from the
date of this Agreement and (ii) the tenth (10th) business day after the date the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Shelf Registration Statement will not be “reviewed” or will
not be subject to further review (such earlier date, the “Effectiveness
Deadline”). The Shelf Registration Statement filed with the Commission pursuant
to this Section 2(a) shall be on Form S-3 or, if Form S-3 is not then available
to the Company, on Form S-1 or such other form of registration statement as is
then available to effect a registration for resale of such Registrable
Securities, covering such Registrable Securities, and shall contain a prospectus
in such form as to permit any Holder to sell such Registrable Securities
pursuant to Rule 415 under the Securities Act (or any successor or similar
provision adopted by the Commission then in effect) at any time beginning on the
effective date for such Shelf Registration Statement. A Shelf Registration
Statement filed pursuant to this Section 2(a) shall provide for the resale
pursuant to any method or combination of methods legally available to, and
requested by, the Holders.  As soon as practicable following the effective date
of a Shelf Registration Statement filed pursuant to this Section 2(a), but in
any event within three (3) business days of such date, the Company shall notify
the Holders of the effectiveness of such Registration Statement. When effective,
a Shelf Registration Statement filed pursuant to this Section 2(a) (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Shelf Registration Statement, in the light of the circumstances under which
such statement is made).

 

(ii)       Continued Effectiveness. The Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to remain effective and to be
supplemented and amended to the extent necessary to ensure that such Shelf
Registration Statement is available or, if not available, that another
registration statement is available, for the resale of all the Registrable
Securities held by the Holders until the earliest of (A) the date all such
Registrable Securities have ceased to be Registrable Securities and (B) the date
all such Registrable Securities covered by such Shelf Registration Statement can
be sold publicly without restriction or limitation under Rule 144 under the
Securities Act and without the requirement to be in compliance with Rule
144(c)(1) under the Securities Act.

 



 5 

 

 

(iii)       Underwritten Offering and Selection of Underwriters. If the Holders
of at least a Majority of the then outstanding number of Registrable Securities
held by the Holders (the “Underwritten Demand Holders”) elect to dispose of
Registrable Securities under a Shelf Registration Statement or other
Registration Statement pursuant to an Underwritten Offering (an “Underwritten
Offering”) of all or part of such Registrable Securities that are registered by
such Shelf Registration Statement or other Registration Statement and reasonably
expect aggregate gross proceeds in excess of $50,000,000 (the “Holders’ Minimum
Amount”) from such Underwritten Offering, then the Company shall, upon the
written demand of such Underwritten Demand Holder(s), enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of securities by
the Company with the managing underwriter or underwriters selected by the
Underwritten Demand Holders and shall take all such other reasonable actions as
are requested by the managing underwriter or underwriters in order to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
that the Company shall have no obligation to facilitate or participate in more
than two (2) Underwritten Offerings in any twelve (12)-month period, pursuant to
this Section 2(a) or Section 2(b).  In connection with any Underwritten Offering
contemplated by this Section 2(a) or Section 2(b), the underwriting agreement
into which each Holder and the Company shall enter shall contain such
representations, covenants, indemnities and other rights and obligations as are
customary in underwritten offerings of securities by the Company. No Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder’s authority to enter into such underwriting
agreement and to sell, and its ownership of, the securities being registered on
its behalf, its intended method of distribution, the accuracy of information
provided by a Holder specifically for use in the Registration Statement or
Prospectus, and any other representation required by law; provided, that Holders
other than the Underwritten Demand Holders shall be afforded five (5) Business
Days to decide to include Registrable Securities in any such Underwritten
Offering in proportion to the Registrable Securities of the Underwritten Demand
Holders that are included in such Underwritten Offering; provided further, that
to the extent such other Holders wish to include additional Registrable
Securities held by such Holders in an Underwritten Offering in excess of their
allotted proportion, such other Holders may request, within the same five (5)
Business Day notice period outlined above, that the Underwritten Demand Holders
consider including such additional shares as Registrable Securities.  Upon
receipt of such notice, and subject to Section 2(d)(i), the Underwritten Demand
Holders may elect to include or exclude such additional Registrable Securities
from the Underwritten Offering in their sole and absolute discretion.

 

(b)       Demand Registrations.

 

(i)       Right to Request Registration. So long as the Company does not have an
effective Shelf Registration Statement with respect to the Registrable
Securities, the Holders of at least twenty percent (20%) of the then-outstanding
number of Registrable Securities (the “Demand Holders”) may request registration
under the Securities Act of all or part of their Registrable Securities with an
anticipated aggregate offering price of at least $50 million at any time and
from time to time (“Demand Registration”).

 



 6 

 

 

Within seven (7) Business Days after receipt of any such request for Demand
Registration, the Company shall give written notice of such request to all other
Holders of Registrable Securities, if any, and shall, subject to the provisions
of Section 2(d)(i) hereof, include in such registration the number of
Registrable Securities of such Holder up to an amount in proportion to the
Registrable Securities of the Demand Holders that are to be included in the
Demand Registration and with respect to which the Company has received written
requests for inclusion therein within five (5) Business Days after the receipt
of the Company’s notice; provided, that to the extent such other Holders wish to
include additional Registrable Securities held by such Holders in the Demand
Registration in excess of their allotted proportion, such other Holders may
request, within the same five (5) Business Day notice period outlined above,
that the Demand Holders consider including such additional shares as Registrable
Securities.  Upon receipt of such notice, and subject to Section 2(d)(i), the
Demand Holders may elect to include or exclude such additional Registrable
Securities from the Underwritten Offering in their sole and absolute discretion.
The Company shall use its reasonable best efforts to file with the Commission
following receipt of any such request for Demand Registration (but in no event
more than thirty (30) days following receipt of such request) one or more
registration statements with respect to all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
in accordance with this paragraph under the Securities Act (the “Demand
Registration Statement”). The Company shall use its reasonable best efforts to
cause such Demand Registration Statement to be declared effective by the
Commission as soon as practicable after the filing thereof. The Demand
Registration Statement shall be on an appropriate form and the Registration
Statement and any form of Prospectus included therein (or Prospectus supplement
relating thereto) shall reflect the plan of distribution or method of sale as
the Holders of shares registered on such Registration Statement may from time to
time notify the Company. Following the receipt by the Company of any request for
Demand Registration, subject to Section 2(d)(i), all of the Registrable
Securities of any Holder electing to register Registrable Securities in
accordance with this paragraph shall be included in the Demand Registration
Statement without any further action by any Holder. The Demand Holders may cause
the Company to postpone or withdraw the filing or the effectiveness of a Demand
Registration at any time in their sole discretion.

 

(ii)       Restrictions on Demand Registrations. The Company shall not be
obligated to effect any Demand Registration within ninety (90) days after the
effective date of a previous Demand Registration or a previous registration
under which any Holder or Holders (the “Initiating Holders”) had piggyback
rights pursuant to Section 2(c) hereof wherein the Initiating Holders were
permitted to register, and sold, at least fifty percent (50%) of the shares of
Registrable Securities requested to be included therein. In addition, the
Company shall not be obligated to effect any Demand Registration after the
Company has effected two (2) Demand Registrations in any twelve (12)-month
period if all such registrations effected by the Company have been declared and
ordered effective.

 

(iii)       Underwritten Offering and Selection of Underwriters. If the
Underwritten Demand Holders elect to dispose of Registrable Securities under a
Demand Registration pursuant to an Underwritten Offering, then other Holders
shall be afforded the right to include Registrable Securities in any such
Underwritten Offering in proportion to the Registrable Securities of the
Underwritten Demand Holders that are included in such Underwritten Offering. If
any of the Registrable Securities covered by a Demand Registration hereof are to
be sold in an Underwritten Offering, then the Underwritten Demand Holders shall
have the right to select the managing underwriter or underwriters to administer
any such Underwritten Offering.

 



 7 

 

 

(iv)       Effective Period of Demand Registrations. After any Demand
Registration Statement filed pursuant to this Agreement has become effective,
the Company shall use its reasonable best efforts to keep such Demand
Registration Statement effective for a period equal to one hundred eighty (180)
days from the date on which the Commission declares such Demand Registration
Statement effective (or if such Demand Registration Statement is not effective
during any period within such one hundred eighty (180) days, such 180-day period
shall be extended by the number of days during such period when such Demand
Registration Statement is not effective), or such shorter period that shall
terminate when all of the Registrable Securities covered by such Demand
Registration Statement have been sold pursuant to such Demand Registration. If
the Company shall withdraw or reduce the number of shares of Registrable
Securities that is subject to any Demand Registration pursuant to
Section 2(d)(i) (a “Withdrawn Demand Registration”), the Initiating Holders of
the Registrable Securities remaining unsold and originally covered by such
Withdrawn Demand Registration shall be entitled to a replacement Demand
Registration that (subject to the provisions of this Section 2(b)) the Company
shall use its reasonable best efforts to keep effective for a period commencing
on the effective date of such Demand Registration and ending on the earlier to
occur of the date (i) that is one hundred eighty (180) days from the effective
date of such Demand Registration and (ii) on which all of the Registrable
Securities covered by such Demand Registration have been sold. Such additional
Demand Registration otherwise shall be subject to all of the provisions of this
Agreement.

 

(c)       Piggyback Registrations.

 

(i)       Right to Piggyback. Whenever the Company proposes to register any of
its Common Stock under the Securities Act (other than a registration statement
on Form S-8 or on Form S-4 or any similar successor forms thereto), whether for
its own account or for the account of one or more stockholders of the Company,
and the registration form to be used may be used for any registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt (but in no event less than ten (10) days before the anticipated filing
date of such registration statement) written notice to all Holders of its
intention to effect such a registration, which notice shall (A) describe the
amount and type of securities to be included in such offering, the intended
method of distribution, and the name of the proposed managing underwriter, if
any, in such offering, and (B) offer to all Holders of Registrable Securities
the opportunity to register the same of such number of Registrable Securities as
such Holders may request in writing within five (5) Business Days after receipt
of such written notice from the Company. The Company shall, subject to
Sections 2(d)(ii) and 2(d)(iii), include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five (5) Business Days after the receipt of the
Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion.

 

(ii)       Withdrawal. Any Holder may elect to withdraw such Holder’s request
for inclusion of Registrable Securities in any Piggyback Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement
without thereby incurring any liability to the Holders of Registrable
Securities. Notwithstanding any such withdrawal, the Company shall pay all
expenses incurred by the Holders in connection with such Piggyback Registration
as provided in Section 8(d).

 



 8 

 

 

(iii)       Selection of Underwriters. If any of the Registrable Securities of
the Holders covered by a Piggyback Registration hereof are to be sold in an
Underwritten Offering, then the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

(d)       Priority.

 

(i)       Priority on Shelf and Demand Registrations. If the managing
underwriters of a requested Demand Registration or an Underwritten Offering
under a Shelf Registration Statement, advise the Company in writing that, in
their opinion, the number of Registrable Securities requested to be included in
such Demand Registration Statement or Shelf Registration Statement exceeds the
number that can be sold in such offering and/or that the number of Registrable
Securities proposed to be included in any such registration would adversely
affect the price per share of the Company’s equity securities to be sold in such
offering (such maximum number of securities or Registrable Securities, as
applicable, the “Maximum Threshold”), the underwriting shall be allocated among
the Company and all Holders as follows: (A) first, the shares comprised of
Registrable Securities, as to which registration has been requested and is
required pursuant to the registration rights hereof, based on the amount of such
Common Stock initially requested to be registered by such Holders that can be
sold without exceeding the Maximum Threshold; (B) second, to the extent that the
Maximum Threshold has not been reached under the foregoing clause (A), the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Threshold; and (C) third, to the
extent the Maximum Threshold has not been reached under the foregoing clauses
(A) and (B), any additional Registrable Securities of Holders other than the
Demand Holders or Underwritten Demand Holders as to which registration has been
requested and that the Demand Holders or Underwritten Demand Holders, as
applicable, determine, in their sole discretion, can be sold.

 

(ii)       Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the Maximum
Threshold, the underwriting shall be allocated among the Company and all Holders
as follows: (A) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares comprised of Registrable
Securities, as to which registration has been requested pursuant to the
registration rights hereof, based on the amount of such Common Stock initially
requested to be registered by such Holders that can be sold without exceeding
the Maximum Threshold.

 

(iii)       Notwithstanding the foregoing, if the Holders of at least twenty
percent (20%) of the then-outstanding number of Registrable Securities wish to
engage in an underwritten block trade off of an effective Shelf Registration
Statement, Demand Registration Statement or Piggyback Registration, such Holders
may notify the Company of the block trade offering on the day such offering is
to commence and the Company shall as expeditiously as possible use its
reasonable best efforts to facilitate such offering (which may close as early as
three (3) Business Days after the date it commences); provided that in the case
of such underwritten block trade, only such Holders shall have a right to notice
of and to participate in such offering.

 



 9 

 

 

(e)       For the avoidance of doubt, no Holder may exercise its rights pursuant
to this Section 2 with respect to any Registrable Securities so long as such
Holder is restricted from the transfer of such securities pursuant to that
certain Lock-Up Agreement, dated as of the date hereof, by and between the
Company, NextDecade, LLC and the Holders who are party thereto.

 

3.Black-Out Periods

 

(a)       Notwithstanding Section 2, and subject to the provisions of this
Section 3, the Company shall be permitted, in limited circumstances, to suspend
the use, from time to time, of the Prospectus that is part of a Shelf
Registration Statement (and therefore suspend sales of the Registrable
Securities under such Shelf Registration Statement), by providing written notice
(a “Suspension Notice”) to the Selling Holders’ Counsel, if any, and the
Holders, for such times as the Company reasonably may determine is necessary and
advisable (but in no event for more than an aggregate of ninety (90) days in any
rolling twelve (12)-month period commencing on the date of this Agreement or
more than forty-five (45) consecutive days, except as a result of a refusal by
the Commission to declare any post-effective amendment to the Shelf Registration
Statement effective after the Company has used all reasonable best efforts to
cause the post-effective amendment to be declared effective by the Commission,
in which case, the Company must terminate the black-out period immediately
following the effective date of the post-effective amendment) if either of the
following events shall occur: (i) a majority of the Board determines in good
faith that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the Company, (B) after the advice of counsel, the sale of Registrable
Securities pursuant to the Shelf Registration Statement would require disclosure
of non-public material information not otherwise required to be disclosed under
applicable law, and (C) (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Shelf Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Shelf
Registration Statement on a post-effective basis, as applicable; or (ii) a
majority of the Board determines in good faith, upon the advice of counsel, that
it is in the Company’s best interest or it is required by law, rule or
regulation to supplement the Shelf Registration Statement or file a
post-effective amendment to the Shelf Registration Statement in order to ensure
that the Prospectus included in the Shelf Registration Statement (1) contains
the information required under Section 10(a)(3) of the Securities Act;
(2) discloses any facts or events arising after the effective date of the Shelf
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (3) discloses any material information with
respect to the plan of distribution that was not disclosed in the Shelf
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to become effective or to
promptly amend or supplement the Shelf Registration Statement on a
post-effective basis or to take such action as is necessary to make resumed use
of the Shelf Registration Statement as soon as possible.

 



 10 

 

 

(b)       In the case of an event that causes the Company to suspend the use of
a Shelf Registration Statement as set forth in paragraph (a) above (a
“Suspension Event”), the Company shall give a Suspension Notice to the Selling
Holders’ Counsel, if any, and the Holders to suspend sales of the Registrable
Securities and such Suspension Notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing and the Company is using its
reasonable best efforts and taking all reasonable steps to terminate suspension
of the use of the Shelf Registration Statement as promptly as possible. A Holder
shall not effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) all copies other than
permanent file copies then in such Holder’s possession of the Prospectus
covering the Registrable Securities at the time of receipt of the Suspension
Notice. The Holders may recommence effecting sales of the Registrable Securities
pursuant to the Shelf Registration Statement (or such filings) following further
written notice to such effect (an “End of Suspension Notice”) from the Company,
which End of Suspension Notice shall be given by the Company to the Holders and
to the Selling Holders’ Counsel, if any, promptly following the conclusion of
any Suspension Event and its effect.

 

(c)       Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 3, the Company agrees that it shall extend the period
of time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended Prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Common Stock covered by such Shelf
Registration Statement are no longer Registrable Securities.

 

4.Registration Procedures

 

(a)       In connection with the filing of any Registration Statement or sale of
Registrable Securities as provided in this Agreement, the Company shall use its
reasonable best efforts to, as expeditiously as reasonably practicable:

 

(i)       prepare and file with the Commission the Registration Statement,
within the relevant time period specified in Section 2, on the appropriate form
under the Securities Act, which form (1) shall be selected by the Company,
(2) shall be available for the registration and sale of the Registrable
Securities by the selling Holders thereof, (3) shall comply as to form in all
material respects with the requirements of the applicable form and include or
incorporate by reference all financial statements required by the Commission to
be filed therewith or incorporated by reference therein, and (4) shall comply in
all respects with the requirements of Regulation S-T under the Securities Act,
and otherwise comply with its obligations under Section 2 hereof;

 

(ii)       prepare and file with the Commission such amendments and
post-effective amendments to each Registration Statement as may be necessary
under applicable law to keep such Registration Statement effective for the
applicable period; and cause each Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force) under the Securities Act and comply
with the provisions of the Securities Act, the Exchange Act and the rules and
regulations thereunder applicable to them with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the selling
Holders thereof;

 



 11 

 

 

(iii)       (1) notify each Holder of Registrable Securities, at least five (5)
Business Days after filing, that a Registration Statement with respect to the
Registrable Securities has been filed and advise such Holders that the
distribution of Registrable Securities will be made in accordance with any
method or combination of methods legally available by the Holders of any and all
Registrable Securities; (2) furnish to each Holder of Registrable Securities and
to each underwriter of an Underwritten Offering of Registrable Securities, if
any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or underwriter may reasonably request, including
financial statements and schedules in order to facilitate the public sale or
other disposition of the Registrable Securities; and (3) hereby consent to the
use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Registrable Securities in connection with the offering and
sale of the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto;

 

(iv)       use its reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement and each underwriter of an Underwritten Offering of
Registrable Securities shall reasonably request by the time the applicable
Registration Statement is declared effective by the Commission, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable each such Holder and underwriter to consummate the disposition in each
such jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Company shall not be required to (1) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(a)(iv), or (2) take any
action which would subject it to general service of process or taxation in any
such jurisdiction where it is not then so subject;

 

(v)       notify promptly each Holder of Registrable Securities under a
Registration Statement and, if requested by such Holder, confirm such advice in
writing promptly at the address determined in accordance with Section 8(f) of
this Agreement (1) when a Registration Statement has become effective and when
any post-effective amendments and supplements thereto become effective, (2) of
any request by the Commission or any state securities authority for
post-effective amendments and supplements to a Registration Statement and
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (4) if, between
the effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to the offering cease to be true
and correct in all material respects, (5) of the happening of any event or the
discovery of any facts during the period a Registration Statement is effective
as a result of which such Registration Statement or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading or, in the case of the Prospectus, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus (such instruction to be provided in
the same manner as a Suspension Notice) until the requisite changes have been
made, at which time notice of the end of suspension shall be delivered in the
same manner as an End of Suspension Notice), (6) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities, for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (7) of the filing of a
post-effective amendment to such Registration Statement;

 



 12 

 

 

(vi)       furnish Selling Holders’ Counsel, if any, copies of any comment
letters relating to the selling Holders received from the Commission or any
other request by the Commission or any state securities authority for amendments
or supplements to a Registration Statement and Prospectus or for additional
information relating to the selling Holders;

 

(vii)       make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;

 

(viii)       furnish to each Holder of Registrable Securities, and each
underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);

 

(ix)       cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
selling Holders or the underwriters, if any, may reasonably request at least
three (3) Business Days prior to the closing of any sale of Registrable
Securities;

 

(x)       upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its reasonable best
efforts to prepare a supplement or post-effective amendment to the Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain at the time of such delivery any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, or will remain
so qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the Prospectus
as amended or supplemented, as such Holder may reasonably request;

 

(xi)       within a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Selling Holders’ Counsel, if any, on behalf of such Holders, and make
representatives of the Company as shall be reasonably requested by the Holders
of Registrable Securities available for discussion of such document;

 

(xii)       obtain a CUSIP number for the Registrable Securities not later than
the effective date of a Registration Statement, and provide the Company’s
transfer agent with printed certificates for the Registrable Securities, in a
form eligible for deposit with the Depositary, in each case, to the extent
necessary or applicable;

 



 13 

 

 

(xiii)       enter into agreements (including underwriting agreements) and take
all other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration:

 

(1)       make such representations and warranties to the Holders of such
Registrable Securities and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in similar Underwritten
Offerings as may be reasonably requested by them;

 

(2)       obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to any managing underwriter(s) and their counsel) addressed to the
underwriters, if any (and in the case of an underwritten registration, each
selling Holder), covering the matters customarily covered in opinions requested
in Underwritten Offerings and such other matters as may be reasonably requested
by the underwriter(s);

 

(3)       obtain “comfort” letters and updates thereof from the Company’s
independent registered public accounting firm (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Registration Statement) addressed to the
underwriter(s), if any, and use reasonable efforts to have such letter addressed
to the selling Holders in the case of an underwritten registration (to the
extent consistent with Statement on Auditing Standards No. 72 of the American
Institute of Certified Public Accounts), such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters to
underwriters in connection with similar Underwritten Offerings;

 

(4)       enter into a securities sales agreement with the Holders and an agent
of the Holders providing for, among other things, the appointment of such agent
for the selling Holders for the purpose of soliciting purchases of Registrable
Securities, which agreement shall be in form, substance and scope customary for
similar offerings;

 

(5)       if an underwriting agreement is entered into, cause the same to set
forth indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

 

(6)       deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders of a
Majority of the Registrable Securities being sold, and the managing
underwriters, if any;

 

(xiv)       make available for inspection by any underwriter participating in
any disposition pursuant to a Registration Statement, Selling Holders’ Counsel
and any accountant retained by a Majority of the Registrable Securities being
sold, all financial and other records, pertinent corporate documents and
properties or assets of the Company reasonably requested by any such Persons,
and cause the respective officers, directors, employees, and any other agents of
the Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the
Company; provided, however, that the Selling Holders’ Counsel, if any, and the
representatives of any underwriters will use its reasonable best efforts, to the
extent reasonably practicable, to coordinate the foregoing inspection and
information gathering and to not materially disrupt the Company’s business
operations;

 



 14 

 

 

(xv)       a reasonable time prior to filing any Registration Statement, any
Prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such Prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering of Registrable Securities;
within five (5) Business Days after the filing of any Registration Statement,
provide copies of such Registration Statement to Selling Holders’ Counsel; make
such changes in any of the foregoing documents prior to the filing thereof, or
in the case of changes received from Selling Holders’ Counsel by filing an
amendment or supplement thereto, as the underwriter or underwriters, or in the
case of changes received from Selling Holders’ Counsel relating to the selling
Holders or the plan of distribution of Registrable Securities, as Selling
Holders’ Counsel, reasonably requests; not file any such document in a form to
which any underwriter shall not have previously been advised and furnished a
copy of or to which the Selling Holders’ Counsel, if any, on behalf of the
Holders of Registrable Securities, or any underwriter shall reasonably object;
not include in any amendment or supplement to such documents any information
about the selling Holders or any change to the plan of distribution of
Registrable Securities that would limit the method of distribution of the
Registrable Securities unless Selling Holders’ Counsel has been advised in
advance and has approved such information or change; and make the
representatives of the Company available for discussion of such document as
shall be reasonably requested by the Selling Holders’ Counsel, if any, on behalf
of such Holders, Selling Holders’ Counsel or any underwriter;

 

(xvi)       use its reasonable best efforts to cause all Registrable Securities
to be listed or quoted on any national securities exchange on which the
Company’s Common Stock is then listed or quoted;

 

(xvii)      otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least twelve (12) months which
shall satisfy the provisions of Section ll(a) of the Securities Act and Rule 158
thereunder;

 

(xviii)     cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter and its counsel (including any “qualified independent underwriter”
that is required to be retained in accordance with the rules and regulations of
the FINRA);

 

(xix)        the Company may (as a condition to a Holder’s participation in a
Shelf Registration, Demand Registration or Piggyback Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

 

(xx)          if Registrable Securities are to be sold in an Underwritten
Offering, to include in the registration statement, or in the case of a Shelf
Registration, a Prospectus supplement, to be used all such information as may be
reasonably requested by the underwriters for the marketing and sale of such
Registrable Securities;

 

(xxi)         cause the appropriate officers of the Company to (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) use their reasonable best efforts to cooperate
as reasonably requested by the underwriters in the offering, marketing or
selling of the Registrable Securities.

 



 15 

 

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement relating to such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(a)(v) hereof, and,
if so directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies in such Holder’s possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

5.Indemnification

 

(a)       Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person (a
“Controlling Person”), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, as follows:

 

(i)       against any and all loss, penalty, liability, claim, damage, judgment,
suit, action, other liabilities and expenses whatsoever (“Liabilities”), as
incurred, arising out of or based on any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (including
any final, preliminary or summary Prospectus contained therein or any amendment
or supplement thereto) pursuant to which Registrable Securities were registered
under the Securities Act, including all documents incorporated therein by
reference, or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including reports and other documents filed
under the Exchange Act, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of or based on any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
at such date of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)       against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and

 

(iii)       against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by the Holder expressly for
use in a Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto).

 



 16 

 

 

The indemnity in this Section 5(a) shall be in addition to any liability the
Company may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive any transfer of such securities by such
Holder. The Company shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
offering, their officers and directors and each Person who controls such Persons
(within the meaning of the Securities Act and the Exchange Act) to the same
extent as provided above with respect to the indemnification of the indemnified
parties.

 

(b)       Indemnification by the Holders. Each Holder severally, but not
jointly, agrees to indemnify and hold harmless the Company and the other selling
Holders, and each of their respective officers, directors, partners, employees,
representatives and agents, against any and all Liabilities described in the
indemnity contained in Section 5(a) hereof, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in a Registration Statement (or any amendment thereto) or any Prospectus
included therein (or any amendment or supplement thereto) in reliance upon and
in conformity with written information such Holder furnished to the Company by
such Holder expressly for use in the Registration Statement (or any amendment
thereto) or such Prospectus (or any amendment or supplement thereto); provided,
however, that no such Holder shall be liable for any claims hereunder in excess
of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Registration Statement.

 

(c)       Notices of Claims, etc. Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that failure to so notify an indemnifying party
shall not relieve such indemnifying party from any liability hereunder to the
extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this indemnity agreement. An indemnifying party may participate at
its own expense in the defense of such action; provided, however, that counsel
to the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party. In no event shall the
indemnifying party or parties be liable for the fees and expenses of more than
one counsel (in addition to any local counsel) separate from their own counsel
for all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whosoever in respect of which indemnification or
contribution could be sought under this Section 5 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



 17 

 

 

(d)       Indemnification Payments. If at any time an indemnified party shall
have requested an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated by Section 5(a)(ii) effected
without its written consent if (i) such settlement is entered into more than
forty-five (45) days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least thirty (30) days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

(e)       Contribution. If the indemnification provided for in this Section 5 is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any Liabilities referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Liabilities incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand, and the Holders, on
the other hand, in connection with the acts, statements or omissions which
resulted in such Liabilities, as well as any other relevant equitable
considerations.

 

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 5(e), no Holder shall be liable
for any claims hereunder in excess of the amount of net proceeds received by
such Holder from the sale of Registrable Securities pursuant to any such
Registration Statement.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 5, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

 

6.Holdback Agreement

 

(a)       Each Holder agrees not to effect any sale, transfer, or other actual
or pecuniary transfer (including heading and similar arrangements) of any
Registrable Securities or of any other equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such stock or
securities, during the period beginning seven (7) days prior to, and ending
ninety (90) days after (or for such shorter period as to which the managing
underwriter(s) may agree), the date of the underwriting agreement of each
Underwritten Offering made pursuant to a Registration Statement other than
Registrable Securities sold pursuant to such Underwritten Offering; and (b) the
Company agrees not to effect any public sale or distribution of its equity
securities (or any securities convertible into or exchangeable or exercisable
for such securities) during the seven (7) days prior to and during the ninety
(90)-day period beginning on the effective date of any underwritten Demand
Registration (or for such shorter period as to which the managing underwriter or
underwriters may agree), except as part of such Demand Registration or in
connection with any employee benefit or similar plan, any dividend reinvestment
plan, or a business acquisition or combination and to use all reasonable efforts
to cause each holder of at least five percent (5%) (on a fully diluted basis) of
its equity securities (or any securities convertible into or exchangeable or
exercisable for such securities) which are or may be purchased from the Company
at any time after the date of this Agreement (other than in a registered
offering) to agree not to effect any sale or distribution of any such securities
during such period (except as part of such Underwritten Offering, if otherwise
permitted). Each Holder agrees to enter into any agreements reasonably requested
by any managing underwriter reflecting the terms of this Section 6.

 



 18 

 

 

7.Termination

 

Survival. This Agreement and the rights of each Holder hereunder shall terminate
upon the date that all of the Registrable Securities cease to be Registrable
Securities. Notwithstanding the foregoing, the obligations of the parties under
Section 5 of this Agreement shall remain in full force and effect following such
time.

 

8.Miscellaneous

 

(a)       Covenants Relating To Rule 144. For so long as the Company is subject
to the reporting requirements of Section 13 or 15 of the Securities Act, the
Company covenants that it will file the reports required to be filed by it under
the Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules
and regulations adopted by the Commission thereunder. If the Company ceases to
be so required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Securities (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Securities may
reasonably request, and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required, from time to time, to
enable such Holder to sell its Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rule
144 under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and of the Securities Act and the Exchange Act
(at any time after it has become subject to the reporting requirements of the
Exchange Act), a copy of the most recent annual and quarterly report(s) of the
Company, and such other reports, documents or stockholder communications of the
Company, and take such further actions consistent with this Section 8(a), as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such Registrable Securities without
registration.

 

(b)       Cooperation. The Company shall cooperate with the Holders in any sale
and or transfer of Registrable Securities including by means not involving a
registration statement.

 

(c)       No Inconsistent Agreements. The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

 



 19 

 

 

(d)       Expenses. All Registration Expenses or Sale Expenses of any Holder
shall be borne by the Company, whether or not any Registration Statement related
thereto becomes effective or other sale takes place.

 

(e)       Amendments and Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of the Company and
the Holders of a Majority of the Registrable Securities. Any waiver, permit,
consent or approval of any kind or character on the part of any such Holders of
any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
Holder of Registrable Securities and the Company.

 

(f)       Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile or any courier guaranteeing overnight delivery: (a)
if to a Holder, at the most current address given by such Holder to the Company
by means of a notice given in accordance with the provisions of this
Section 8(f); and (b) if to the Company, to [●], Attention: [●] (facsimile: [●];
email: [●]). All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; two (2)
Business Days after being deposited in the mail, postage prepaid, if mailed;
when receipt is acknowledged, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) and on the next Business Day if timely delivered to an air
courier guaranteeing overnight delivery.

 

(g)       Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company. In addition, the
Demand Holders may assign their rights hereunder to subsequent Holders. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement, and
such Person shall be entitled to receive the benefits hereof.

 

(h)       Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

 

(i)       Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(j)       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(k)       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF DELAWARE REGARDLESS OF THE LAW
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

 



 20 

 

 

(l)       Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

(m)       Jurisdiction and Venue; WAIVER OF JURY TRIAL. The undersigned
irrevocably consents to the exclusive jurisdiction and venue of the courts of
the State of Delaware or the federal courts located in the State of Delaware in
connection with any matter based upon or arising out of this Agreement, agrees
that process may be served upon it in any manner authorized by the laws of the
State of Delaware and waives and covenants not to assert or plead any objection
which it might otherwise have to such manner of service of process. The
undersigned waives, and shall not assert as a defense in any legal dispute, that
(a) it is not personally subject to the jurisdiction of the above named courts
for any reason, (b) such Legal Proceeding may not be brought or is not
maintainable in such court, (c) its property is exempt or immune from execution,
(d) such Legal Proceeding is brought in an inconvenient forum or (e) the venue
of such Legal Proceeding is improper. THE UNDERSIGNED UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS AGREEMENT. IF THE SUBJECT MATTER OF ANY SUCH LEGAL
DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, THE UNDERSIGNED
SHALL NOT ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT. FURTHERMORE, THE UNDERSIGNED SHALL NOT SEEK TO
CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED

 

[SIGNATURE PAGE FOLLOWS]

 

 21 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  [●], FORMERLY KNOWN AS   HARMONY MERGER CORP.           Name:   Title:

 

 



[Signature Page to Registration Rights Agreement]

 

 

 

 

         

 



 



[Signature Page to Registration Rights Agreement]

 

 

 

 

